Citation Nr: 0726179	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-35 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of overpayment of death pension 
benefits in the amount of $1,336.50.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.  The veteran also served on active duty from and 
January to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Petersburg, Florida.  The 
appellant is the veteran's surviving spouse.


FINDINGS OF FACT

1.  In January 2002 the appellant filed a claim for 
dependency and indemnity compensation and death pension 
benefits, and claimed an income of zero dollars per month.

2.  By a letter issued in June 2002, the VA advised the 
appellant she had been awarded monthly death pension benefits 
for $533.00, retroactively effective to February 1, 2002, and 
instructed the appellant to immediately inform VA of any 
changes in income, net worth, medical expenses, or 
dependents.

3.  The very next month, in July 2002, the appellant notified 
VA in writing that she would be unable to survive on the 
amount of the widow's pension, had returned to work for a 
higher level of income, and requested for VA to stop her 
pension benefits.  

4.  In a letter dated July 2002, the RO indicated that the 
appellant's death pension award was to be reduced due to her 
employment, and further apprised the appellant that some of 
the retroactive payment she had just received may be recouped 
based on her employment.  

5.  In October 2002 VA informed the appellant that her 
pension benefits would be reduced or terminated depending on 
her earnings, and requested the appellant to provide an 
Improved Pension Eligibility Verification Report.

6.  In November 2002 the appellant wrote a letter to VA, 
expressing her confusion as to why VA had continued to send 
her checks.

7.  In December 2002 VA informed the appellant that a cost of 
living adjustment had been made to her pension award, 
resulting in an increase in the monthly check.

8.  In December 2002 the appellant asked VA to stop sending 
her checks.

9.  In January 2003 VA notified the appellant that her 
pension had been terminated, and that she owed a debt of 
$2,673.00 for overpayment of death pension benefits.

10.  A September 2003 decision by the Committee on Waivers 
and Compromises reduced the debt by half, to $1,336.50.

11.  VA was almost solely at fault in the creation of the 
overpayment; the appellant's fault was negligible; although 
there was unjust enrichment caused by the overpayment, 
recovery may cause financial hardship; and to require 
repayment would defeat the purpose of the VA pension program.  


CONCLUSIONS OF LAW

Recovery of the overpayment of death pension benefits in the 
amount of $1,336.50 would be against equity and good 
conscience and, therefore, is waived.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants in full the appellant's 
waiver request.  Thus, no discussion of VA's duty to notify 
or assist is necessary.  

Factual background

In January 2002 the appellant filed a claim for dependency 
and indemnity compensation and death pension benefits, and 
claimed an income of zero dollars per month.  In June 2002, 
VA notified the appellant she was awarded monthly death 
pension benefits of $533.00, effective February 1, 2002, and 
advised her to immediately inform VA of any changes in 
income, net worth, medical expenses, or dependents.

The very next month, in July 2002, the appellant notified VA 
in writing that she would be unable to survive on the amount 
of the widow's pension, had returned to work for a higher 
level of income, and requested for VA to stop her pension 
benefits.  The RO responded that same month, indicating that 
the appellant's death pension award was to be "reduced" due 
to her employment, and further apprising the appellant that 
some of the retroactive payment she had just received may be 
recouped based on her employment.  

VA continued to send the appellant monthly death pension 
checks of $533.00 per month.  In October 2002 VA informed the 
appellant that her pension benefits would be reduced or 
terminated depending on her earnings, and requested the 
appellant to provide an Improved Pension Eligibility 
Verification Report.  VA sent a death pension check of 
$533.00 in October 2002.

In November 2002 the appellant wrote a letter to VA 
expressing her confusion as to why VA had continued to send 
her checks.  She explained that she had immediately reported 
to VA that she had secured employment and was aware VA had 
proposed to reduce her pension benefits, but had trusted that 
VA "knew what it was doing" when it still continued sending 
her monthly pension checks.  A regular monthly pension check 
was sent to the appellant in November 2002.

In December 2002 VA informed the appellant that a cost of 
living adjustment had been made to her pension award, 
resulting in an increase in the monthly check.  A regular 
monthly pension check was sent to the appellant in December 
2002, according to the SOC.  In December 2002 the appellant 
asked VA to stop sending her checks.

In January 2003, five months after her July 2002 request to 
stop payment, VA notified the appellant that her pension had 
been terminated, and that she owed a debt of $2,673.00 for 
overpayment of death pension benefits.  A September 2003 
decision by the Committee on Waivers and Compromises reduced 
the debt by half, to $1,336.50.

Analysis

The appellant is claiming entitlement to waiver of 
overpayment of pension benefits on the basis that she lacks 
the means to repay the debt owed VA.  

In the present case, the appellant has not contested the 
validity of the debt, and as such, this is not an issue for 
consideration in the present appeal.  Rather, the sole 
question in this adjudication is whether the appellant should 
be granted a waiver of overpayment as to such debt.  

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  See Reyes v. Nicholson, No. 03-1929 (U.S. 
Vet. App. Jul. 20, 2007).  Thus, a debtor's conduct in 
connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b).

In Richards v. Brown, 9 Vet. App. 255 (1996), the United 
States Court of Appeals for Veterans Claims (Court) Court 
found that the operative language in 38 C.F.R. § 1.965(b)(2) 
limits bad faith to cases in which there is an intent to seek 
an unfair advantage.  Thus, the Court held that the use of 
the phrase neglect or refuse to fulfill some duty or 
contractual obligation found in the circular was inconsistent 
with the regulation and cannot be an appropriate basis for a 
bad faith determination.

In the present case, the appellant accepted death pension 
benefit checks VA continued to send her after having promptly 
informed VA of her employment income.  That situation is not 
tantamount to fraud, misrepresentation, or bad faith.  
Immediately after being notified in June 2002 that she would 
be receiving death pension benefits in the amount of $533.00 
per month, the appellant determined that this was not 
sufficient income, obtained employment, and notified VA of 
her actions.  She was never informed of the amount the 
pension checks would be "reduced" by, and she made 
continuous efforts to clarify with VA why she was still 
receiving pension checks (her November and December 2002 
letters).  The December 2002 letter from VA informing her of 
the increase to her monthly check amounts, due to a cost of 
living adjustment, could only have further exacerbated this 
confusion.  While perhaps at the outset of this situation, 
the appellant was aware that she had to have zero income in 
order to be eligible for the pension (her July 2002 letter), 
this is essentially negated by VA's subsequent actions over 
the next months in proposing "reductions," while still 
sending her full checks.  The amount of the reduction VA kept 
proposing, when the reduction would be in effect, and if the 
reduction would ever be in effect at all, were unknown to the 
appellant.  The appellant has demonstrated no bad faith in 
her course of actions, only justifiable confusion.  

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the appellant, she is entitled to 
a waiver of his indebtedness if the evidence demonstrates 
that recovery of the overpayment would be against equity and 
good conscience.  For the reasons discussed below, the Board 
finds that repayment of the appellant's indebtedness would 
violate principles of equity and good conscience, and 
accordingly, the appellant's claim is granted.  

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six 
non-exclusive elements are set forth in the regulations that 
must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Again, the first two "equity and good conscience" elements 
for consideration under 38 C.F.R. § 1.965(a) are the fault of 
the debtor, and balancing the fault of the debtor and VA.  In 
the present case, as described above, the Board finds the 
appellant was not at significant fault in continuing to 
accept the death pension checks mailed to her, in light of 
the facts that she had timely informed VA of her employment, 
made continuous efforts to clarify why she was still 
receiving the checks, and had no information from VA about 
the reductions VA kept proposing.  VA, on the other hand, at 
no point after the initial pension award in June 2002, 
notified the appellant that she had to have zero income to 
receive the checks, and instead proposed "reductions" and 
continued sending her the full amount, and even notified her 
of a cost of living adjustment.  It was not until the very 
end of the situation, in the December 2002 letter containing 
the cost of living adjustment, that VA notified the appellant 
that she had to have zero income to be eligible for the 
pension benefit.  The next month, in January 2003, VA 
informed her that she owed $2,673 in overpayment.  The sum of 
these actions indicate little fault on the part of the 
appellant, and greater fault on the part of VA. 

Considerations of fault entitle the appellant to a waiver of 
overpayment, and considerations of financial hardship also 
support an allowance here.  Again, the third element in 
considering equity and good conscience is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. §1.965(a)(3).  

In the present case, a February 2003 Financial Status Report 
indicated a monthly income of $1,998.04 and monthly expenses 
of $1,890.83.  The Report indicates the appellant had no 
automobile, and refers to needing a "ride to work" where 
she is employed as a sales clerk.  Also on the form the 
appellant stated she cares for 13 to 17 grandchildren.  She 
declared no assets other than a joint account she shares with 
her daughter containing $2,500.00.  On her VA Form 9 dated 
from June 2004 the appellant stated the IRS had withheld 
approximately $1,300.00 of taxes that were to be refunded due 
to the pension overpayment.  Subsequently, on a VA Form 9 
dated from October 2004, the appellant stated she had become 
unemployed. 

Based on the foregoing, it is clear that the appellant's 
monthly expenses for basic necessities exceed her monthly 
income, which, based on the most recent correspondence, 
appears to be nothing.  For these reasons, the Board 
concludes that it would be an undue hardship for the 
appellant to repay her debt to VA.  

The fourth element of equity and good conscience also 
supports the waiver of overpayment here.  Again, the fourth 
element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  
Here, the RO awarded death pension benefits in June 2002 
because the appellant had lost the veteran's financial 
support and had no income at the time.  To require repayment 
of the debt despite of the fact that she later obtained 
employment would cause undue hardship would appear to run 
counter to the intended purpose of the pension award.  

Also for consideration is whether a waiver of overpayment 
would cause "unjust enrichment."  Put another way, the Board 
must contemplate whether failure to make restitution would 
result in unfair gain.  Here, the appellant clearly received 
monies to which she was not entitled.  However, it has 
already been concluded that repayment of the debt would 
result in undue hardship.  Because the veteran lacks the 
financial resources to repay her debt to VA, she would not be 
unjustly enriched by waiver of the overpayment here.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  The appellant has not 
claimed that she relinquished any right or incurred any legal 
obligation, but she has stated that she relied upon VA to her 
detriment, and, as explained above, the facts support this.  
Thus, this sixth element also supports the appellant's 
request for a waiver of overpayment.  The record does not 
demonstrate any additional factors which should be considered 
in adjudicating the appellant's claim for a waiver of the 
indebtedness, and the appellant has identified no other such 
factors.

In conclusion, the appellant's debt owed to VA is valid.  As 
the evidence does not show fraud, misrepresentation, or bad 
faith, she is not precluded from a waiver of overpayment of 
such indebtedness.  Moreover, the evidence shows that VA was 
primarily at fault in the creation of the debt and that 
requiring the appellant to repay her debt would run counter 
to principles of equity and good conscience.  As such, the 
Board finds that a waiver is appropriate.  


ORDER

Entitlement to a waiver of overpayment of death pension 
benefits in the amount of $1,336.50 is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


